Case: 17-20225      Document: 00514478607         Page: 1    Date Filed: 05/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 17-20225                                FILED
                                                                              May 18, 2018
                                                                             Lyle W. Cayce
VERNON KING, JR.,                                                                 Clerk

                                                 Plaintiff-Appellant

v.

WARDEN C. G. CARTER: C. H. PRESTWOOD; C. S. LACOX; MAJOR
LEMKER,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:17-CV-832


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Vernon King, Jr., Texas prisoner # 590316, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal of his 42 U.S.C. § 1983 complaint. King has failed to show that he
should be allowed to proceed IFP on appeal under 28 U.S.C. § 1915(g) or that
his appeal of the district court’s judgment presents a nonfrivolous issue. See




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20225    Document: 00514478607    Page: 2   Date Filed: 05/18/2018


                                No. 17-20225

Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998); Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982). King’s motion for leave to proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                       2